DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed 06/18/2020 has been entered.  Claims 4-7 are pending in the application.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 5457866 A) in view of Eckert (US 20120168189 A1) in view of Kawai et al. (US 20050045353 A1) and further in view of Amano (US 6371218 B1).
Regarding claims 4 and 7, Noda discloses a control method of an impact wrench (1) for tightening a threaded connection (abstract, col. 2, line 1-col. 3 line 11, figs. 1-8), comprising the step of: in response to actuation of a 
	In the alternative if it can be argued that Noda fails to disclose three different phases in which rotary impacts are exerted to the threaded 
Eckert teaches a screwing spindle module with storing screwing parameters/programs (screwing-in speed, switch-off torque, switch-off angle, monitoring limit) in a memory (14), developing a screwing curve (40); having the motor adjusted to the desired rotation speed (controller 9) and “torque/angle/gradient /time values are detected, these being compared with the target parameters and stored in a screwing curve. The ascertained screwing curves is transmitted to a superordinate control module (for example a master computer in the assembly line) after the screwing operation” [0013] and teaches dividing the screwing curve in segments [0031, 0035, 0037-0039, 0047, 0051], figs. 1-2).
Eckert states:  “start time (t_start t_0) and a sample rate (Sample Rate t_s) and the number of pairs of values (Number of Samples n) being ascertained for the purpose of transmitting the screwing curve [0049]… In addition to these three values which are constant for the entire screwing curve, further values are specified for each data point in order to be able to reconstruct the screwing curve [0051]… Complete reconstruction (back-calculation of the screwing curve from the compressed data is therefore possible in the evaluation module 2 by virtue of this method” [0053]
	Kawai et al. teaches having an impact number, varying torque, and rotation angle to obtain a final number of impacts and final angle ([0008, 0081-0082], figs. 1-14)
Amano teaches having a controlling circuit (11) having counter (13), angle calculator (16), torque calculator (17), for obtaining an impact number, varying torque, and rotation angle to obtain a final number of impacts and final angle (col. 2, lines 44-67, col. 3, lines 1-24, col. 4, lines 26-65, col. 9, lines 1-67, col. 10, lines 1-29, claims 9-16, figs. 1-6).
Given the teachings of Kondo et al. to have torque controlled with impact sensor, angle sensor and reaching a target values and measuring time of torque/rotation angle for a bolt to be tightened, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the monitoring/measuring procedure to include three different phases in which rotary impacts are exerted to the threaded connection until a number of rotary impacts corresponds to the a specified number and then to a final number or a rotational angle which corresponds to the final rotational angle-to have a specific bolt tightening settings, generate specific 

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a control method of an impact wrench for tightening a threaded connection comprising all the structural and functional limitations and further comprising the steps of having a profile of a rotational angle over time is estimated and a pattern is adapted to the profile with three different phases in which rotary impacts are exerted to the threaded connection until a number of rotary impacts corresponds to the a specified number and then to a final number or a rotational angle which corresponds to the final rotational angle pattern in which the pattern has a first section with a first gradient and a second 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

                               Conclusion                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731